

117 S1612 IS: Strengthen And Fortify Existing Bridges Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1612IN THE SENATE OF THE UNITED STATESMay 13, 2021Mrs. Shaheen (for herself, Ms. Hassan, Mr. Casey, Mr. King, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Secretary of Transportation to assist States to rehabilitate or replace certain bridges, and for other purposes.1.Short titleThis Act may be cited as the Strengthen And Fortify Existing Bridges Act of 2021 or the SAFE Bridges Act of 2021.2.Strengthen and fortify existing bridges(a)DefinitionsIn this section:(1)BridgeThe term bridge means a highway bridge on a public road, whether on or off a Federal-aid highway.(2)Eligible
 bridgeThe term eligible bridge means a bridge that is classified as in poor condition.(3)Federal-aid
 highwayThe term Federal-aid highway has the meaning given the term in section 101(a) of title 23, United States Code.(4)Public
 roadThe term public road has the meaning given the term in section 101(a) of title 23, United States Code.(5)RehabilitationThe term rehabilitation means, with respect to a bridge, the carrying out of major work necessary, as determined by the Secretary—(A)to restore or increase the structural capacity of the bridge; or(B)to correct a major safety defect of the bridge.(6)ReplacementThe term replacement means, with respect to a bridge, the construction of a new facility that, as determined by the Secretary, is in the same general traffic corridor as the replaced bridge.(7)SecretaryThe term Secretary means the Secretary of Transportation.(8)StateThe term State means—(A)a State;(B)the District of Columbia; and(C)the Commonwealth of Puerto Rico.(b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a program to assist States to rehabilitate or replace eligible bridges.(c)Apportionment of
			 funds(1)In
 generalAmounts made available to carry out the program established under subsection (b) for a fiscal year shall be apportioned to each State according to the ratio that—(A)the total cost to rehabilitate or replace eligible bridges in that State; bears to(B)the total cost to rehabilitate or replace eligible bridges in all States.(2)Calculation of
 total cost(A)In generalFor purposes of the calculation under paragraph (1), the Secretary shall multiply the deck area of eligible bridges by the unit price on a State-by-State basis, as determined by the Secretary, to determine the total cost to rehabilitate or replace eligible bridges in each State.(B)Data used in
 making determinationsThe Secretary shall make determinations under this subsection based on the latest available data, which shall be updated not less than annually.(C)Use of existing
 inventoriesTo the extent practicable, the Secretary shall make determinations under this subsection using inventories prepared under section 144 of title 23, United States Code.(d)Use of
 fundsFunds apportioned to a State under the program established under subsection (b) shall—(1)be used by that State—(A)for the rehabilitation and replacement of 1 or more eligible bridges; or(B)to maintain the surface coating and corrosion protection system of 1 or more eligible bridges;(2)notwithstanding any other provision of law, be administered as if apportioned under chapter 1 of title 23, United States Code, except that the funds shall not be transferable;(3)be subject to the requirements described in section 1101(b) of the FAST Act (23 U.S.C. 101 note; 129 Stat. 1323) in the same manner as amounts made available for programs under titles I, II, and III of that Act; and(4)not be subject to any limitation on obligations for Federal-aid highways or highway safety construction programs set forth in any Act.(e)Condition at
 project completionOn completion of the rehabilitation or replacement, a bridge that is rehabilitated or replaced under the program established under subsection (b) may not be classified as in poor condition.(f)Federal
 shareThe Federal share of the cost of a project carried out with funds apportioned to a State under the program established under subsection (b) shall be 100 percent.(g)Reapportionment
 of unobligated fundsAny funds apportioned to a State under the program established under subsection (b) and not obligated by the State at the end of the third fiscal year beginning after the fiscal year during which the funds were apportioned shall be withdrawn from the State and reapportioned by the Secretary to States that have not had funds withdrawn under this subsection in accordance with the formula under subsection (c).(h)NonsubstitutionIn carrying out the program established under subsection (b), the Secretary shall ensure that funding made available to a State under the program supplements, and does not supplant—(1)other Federal funding made available for the rehabilitation or replacement of eligible bridges; and(2)the planned obligations of that State with respect to eligible bridges.(i)ReportNot later than 1 year after the date of enactment of this Act, and each year thereafter if States obligated funds apportioned under the program established under subsection (b) during that year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes the amounts obligated by each State for projects under the program.(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,750,000,000 for each of fiscal years 2022 through 2027, to remain available until expended.(k)National bridge and tunnel inventoriesSection 144(b)(5) of title 23, United States Code, is amended by striking structurally deficient bridge identified under this subsection and inserting bridge classified as in poor condition.